                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


RANDALL GREER,

                        Plaintiff,

v.                                                           Case No: 6:15-cv-677-Orl-41GJK

WAYNE IVEY, TOWN OF
INDIALANTIC, JAMES HAMAN and
DIOMEDIS CANELA,

                        Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Defendant Sheriff Ivey’s Agreed Motion to Tax Costs

(Amended) (“Agreed Motion,” Doc. 316). United States Magistrate Judge Gregory J. Kelly issued

a Report and Recommendation (“R&R,” Doc. 319), in which he recommends granting the Agreed

Motion. The R&R also recommends the Court enter a judgment for costs against Plaintiff Randall

Greer as personal representative for the Estate of Christopher Greer in favor of Defendant Wayne

Ivey, in his official capacity as Sheriff of Brevard County, in the amount of $19,928.51.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the Report and Recommendation. It is therefore ORDERED and ADJUDGED

as follows:

              1. The Report and Recommendation (Doc. 319) is ADOPTED and CONFIRMED

                 and made a part of this Order.

              2. Defendant Sheriff Ivey’s Agreed Motion to Tax Costs (Amended) (Doc. 316) is

                 GRANTED.




                                             Page 1 of 2
           3. The Clerk is directed to enter a cost judgment in the amount of $19,928.51 for costs

              against Plaintiff Randall Greer as personal representative for the Estate of

              Christopher Greer and in favor of Defendant Wayne Ivey, in his official capacity

              as Sheriff of Brevard County.

       DONE and ORDERED in Orlando, Florida on October 25, 2019.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
